Exhibit 10.2 AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT THIS AMENDED AND RESTATED INVESTORS’ RIGHTS AGREEMENT is made as of the 28 day of March, 2014, by and among Torvec, Inc., a New York corporation (the “ Company ”), B.ThomasGolisano, a resident of the State of Florida (the “ Investor ”), and Charles T. Graham and DavidStill (collectively, the “ Additional Investors ”). The “Investor” and the “Additional Investors” are referred to collectively as the “Purchasers.” RECITALS WHEREAS , the Purchasers are holders of Series C Voting Preferred Stock, par value $0.01 per share (the “ Existing Series C Preferred Stock ”), and/or shares of Common Stock issued upon thereof, and posses registration rights, information rights, rights of first offer, and other rights pursuant to that certain Investors’ Rights Agreement dated as of September 23, 2011, between the Company and the Purchasers (the “ Prior Agreement ”); WHEREAS , the Purchasers desire to amend and restate the Prior Agreement in its entirety and to accept the rights created pursuant to this Agreement in lieu of the rights granted to them under the Prior Agreement; WHEREAS , the Company and the Purchasers are parties to that certain Securities Purchase Agreement of even date herewith (the “ Purchase Agreement ”, and together with the Existing Series C Preferred Stock Purchase Agreement (defined below), the “ Purchase Agreements ”), pursuant to which the Purchasers are purchasing $5,000,000 of the Company’s Series C-2 Voting Preferred Stock, par value $0.01 per share (the “ Series C-2 Voting Preferred Stock ,” and together with the Existing Series C Preferred Stock, the “ Series C Preferred Stock ”); WHEREAS , under the Purchase Agreement, certain of the Company’s and Investor’s obligations are conditioned upon the execution and delivery of this Agreement by Purchasers and the Company; and WHEREAS , in order to induce the Company to enter into the Purchase Agreement and to induce the Purchasers to invest funds in the Company pursuant to the Purchase Agreement, the Purchasers and the Company hereby agree that this Agreement shall govern the rights of the Purchasers to cause the Company to register shares of Common Stock issuable to the Purchasers, to receive certain information from the Company, and to participate in future equity offerings by the Company, and shall govern certain other matters as set forth in this Agreement; NOW, THEREFORE , the parties to this Agreement agree as follows: 1.
